Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 26 April 2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 April 2022.

Drawings
The drawings are objected to because reference character 54 has been used to designate multiple different structures in figure 3.  
The drawings are objected to because reference character 54 has been used to designate different ducts between figures 2 & 4.  
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V.  Figure 2 includes section portions which are not indicated by hatching and figure 7 improperly distinguishes the liner with multiple different hatchings.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "222" and "248" have both been used to designate liner.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 214 & 70.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference characters "222" and "248" have all been used to designate liner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "”the corresponding annular thickened segment" in lines 3 and 7.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claim 7 is a relative term which renders the claim indefinite. The term “forms a frustoconical shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially” in claim 7 is a relative term which renders the claim indefinite. The term “forms a conical shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBreton (US 4705468).
Claim 1:  LeBreton discloses an intermediate-stage tank to be configured for use in bulk material storage, the tank comprising: a filaments 81 & metal access fittings 54, together reading on the claimed shell, including a sidewall, top and bottom defining an interior cavity, the top having an annular flange 50 (first collar) and the bottom having an annular flange 50 (second collar); a liner 80 over interior surfaces of the sidewall, top and bottom, the liner 80 covering at least a portion of the annular flange 50 (first collar) and at least a portion of the annular flange 50 (second collar); a first cap 86 having a conical portion secured to the annular flange 50 (first collar); and a second cap 86 having a conical portion secured to the annular flange 50 (second collar) (see fig. 1 and annotated fig. 3 below).

    PNG
    media_image1.png
    348
    391
    media_image1.png
    Greyscale

Claim 2:  LeBreton discloses wherein the liner 80 forms an annular thickened segment at each of an interior juncture between the first cap 86 and the annular flange 50 (first collar) and an interior juncture between the second cap 86 and the annular flange 50 (second collar) (see annotated fig. 3 above).
Claim 3:   LeBreton discloses wherein at least one of a height of the first cap 86 and a height of the second cap 86 is at least five times a thickness of the liner 80 without considering the thicknesses of the annular thickened segments (see annotated fig. 3 above).
Claim 11:  LeBreton discloses wherein the liner 80 comprises thermoplastic material (see C. 3 L. 49-68).
Claim 12:  LeBreton discloses wherein the liner 80 is applied via rotational molding (see C. 3 L. 49-68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBreton (US 4705468) further in view of Montgomery (US 7694835).
Claim 1:  LeBreton discloses an intermediate-stage tank to be configured for use in bulk material storage, the tank comprising: an access fitting 200, mold 202, and bolts 204, together reading on the claimed shell, including a sidewall, top and bottom defining an interior cavity, the top having a flanged portion 216 (first collar) and the bottom having a flanged portion 216 (second collar); a liner 212 over interior surfaces of the sidewall, top and bottom, the liner 212 covering at least a portion of the flanged portion 216 (first collar) and at least a portion of the flanged portion 216 (second collar); a hollow mounting plate 206 (first cap) secured to the hollow mounting plate 206 (first cap); and a hollow mounting plate 206 (second cap) secured to the hollow mounting plate 206 (second cap) (see fig. 1 and annotated fig. 10 below).
LeBreton does not disclose the first cap having a conical portion or the second cap having a conical portion.
Montgomery teaches tapering a skirt in order to more easily remove objects from molds during de-molding (see C. 1 L. 30-36 & C. 3 L. 40-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the sides of the hollow mounting plates 206 (first and second cap) with a taper, resulting in conical portions, as taught by Montgomery, in order to more easily remove them from the liner 212.

    PNG
    media_image2.png
    371
    428
    media_image2.png
    Greyscale

	Claim 2:  LeBreton discloses wherein the liner 212 forms an annular thickened segment at each of an interior juncture between the hollow mounting plate 206 (first cap) and the flanged portion 216 (first collar) and an interior juncture between the hollow mounting plate 206 (second cap) and the flanged portion 216 (second collar) (see annotated fig. 10 above).
Claim 4:  LeBreton discloses wherein the flanged portion 216 (first collar) includes a top surface, at least thirty percent (30%) of the top surface being covered by the liner 212, the flanged portion 216 (second collar) includes an outer surface, at least thirty percent (30%) of the outer surface being covered by the liner 212 (see fig. 10).
Claim 11:  LeBreton discloses wherein the plastic liner 212 comprises thermoplastic material (see C. 5 L. 21-25).
Claim 12:  LeBreton discloses wherein the liner 212 is applied via rotational molding (see C. 5 L. 21-25).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBreton (US 4705468) and Montgomery (US 7694835) as applied to claim 1 above, and further in view of Stevens (US 20070063381).
Claim 10:  The combination discloses the claimed invention except for an interior surface of each of the first cap and the second cap being coated with a chemical configured to reduce adhesion between the interior surface and the liner.
Stevens teaches moulding tools being coated internally with a layer of a different material to reduce the adhesion between the mould and the moulded products, for example a coating of a silica-based material (chemical) (see P. 0469).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have coated an interior surface of each of the hollow mounting plate 206 (first cap) and hollow mounting plate 206 (second cap) with a silica-based material (chemical), as taught by Stevens, in order to more easily remove them from the liner 212.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 3268103) further in view of Nelson (US 3140006).
Claim 1:  Nelson discloses a pressure vessel (intermediate-stage tank) to be configured for use in bulk material storage, the pressure vessel (tank) comprising: an outer shell 1 including a main body portion 2 (sidewall), top head 3 (top) and bottom head 5 (bottom) defining an interior cavity, the top head 3 (top) having a flange 12 (first collar) and the bottom head 5 (bottom) having a flange 17 (second collar); a lining 13 (liner) over interior surfaces of the main body portion 2 (sidewall), top head 3 (top) and bottom head 5 (bottom), the lining 13 (liner) covering at least a portion of the flange 12 (first collar) and at least a portion of the flange 17 (second collar) (see fig.).
Nelson does not disclose a first cap having a conical portion secured to the first collar or a second cap having a conical portion secured to the second collar.
Nelson ‘006 teaches a vessel having a flange 5 with an attached fitting 14 (cap) having a conical portion secured to the flange 5 (see annotated fig. 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have secured a fitting 14 (first and second cap) having conical portions respectively to the flange 12 (first collar) and flange 17 (second collar), as taught by Nelson ‘006, in order to direct contents from the pressure vessel (intermediate-stage tank).

    PNG
    media_image3.png
    561
    242
    media_image3.png
    Greyscale

Claim 4:  The combination discloses wherein the flange 12 (first collar) includes a top surface, at least thirty percent (30%) of the top surface being covered by the lining 13 (liner), the flange 17 (second collar) includes an outer surface, at least thirty percent (30%) of the outer surface being covered by the lining 13 (liner) (see fig.).
Claim 5:  The combination discloses wherein the flange 12 (first collar) and the fitting 14 (first cap) each define peripheral fastener holes radially outside the corresponding annular thickened segment and respectively aligned with one another, the flange 12 (first collar) being secured to the fitting 14 (first cap) by screws 15 (fasteners) extending therethrough, the flange 17 (second collar) and the fitting 14 (second cap) each define peripheral fastener holes radially outside the corresponding annular thickened segment and respectively aligned with one another, the flange 17 (second collar) being secured to the fitting 14 (first cap) by screws 15 (fasteners) extending therethrough (see annotated figs. below).

    PNG
    media_image4.png
    429
    336
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    420
    347
    media_image5.png
    Greyscale

Claim 6:  The combination discloses wherein an angle of between about sixty degrees and about eighty degrees is formed between at least one of: a wall of the conical section of the fitting 14 (first cap) and a top surface of the flange 12 (first collar), and a wall of the conical section of the flange 17 (second collar) and an outer surface of the flange 17 (second collar) (see annotated fig. 1 above).

Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BE1009941, US 5505327, US 3133677, US 5346090, US 4706676, US 3623629, US 3604587, US 20070012551, US 20070023438, US 5568878, US 5713483, US 9267636, WO 8203374, DE 2601094, DE 2751324, US 20030011194, US 20040194846 are considered pertinent to liners over flanges, KR 200186089, FR 1520457, US 3133677, US 20120267371, and US 20170001349 are considered pertinent to vents, US4625892, US 4699294, US 5364012, US 5378991, KR 200186089, and FR 1520457 are considered pertinent to rotational molding liners over flanges, and US 4749345 is considered pertinent to conical mold plugs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736